OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-4018 Federated High Yield Trust (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2010 through 6/30/2011 Item 1. Proxy Voting Record. Federated High Yield Trust IssuerName MeetingDate Ticker SecurityID SymbolType ProposalText Proponent VoteCast For/ Against Mgmt Logical Ballot Status Belden Inc. 05/18/2011 BDC CUSIP Elect David Aldrich Mgmt For For Voted Belden Inc. 05/18/2011 BDC CUSIP Elect Lance Balk Mgmt For For Voted Belden Inc. 05/18/2011 BDC CUSIP Elect Judy Brown Mgmt For For Voted Belden Inc. 05/18/2011 BDC CUSIP Elect Bryan Cressey Mgmt For For Voted Belden Inc. 05/18/2011 BDC CUSIP Elect Glenn Kalnasy Mgmt For For Voted Belden Inc. 05/18/2011 BDC CUSIP Elect Mary McLeod Mgmt For For Voted Belden Inc. 05/18/2011 BDC CUSIP Elect George Minnich Mgmt For For Voted Belden Inc. 05/18/2011 BDC CUSIP Elect John Monter Mgmt For For Voted Belden Inc. 05/18/2011 BDC CUSIP Elect Bernard Rethore Mgmt For For Voted Belden Inc. 05/18/2011 BDC CUSIP Elect John Stroup Mgmt For For Voted Belden Inc. 05/18/2011 BDC CUSIP Elect Dean Yoost Mgmt For For Voted Belden Inc. 05/18/2011 BDC CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Belden Inc. 05/18/2011 BDC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Belden Inc. 05/18/2011 BDC CUSIP 2011 Long Term Incentive Plan Mgmt Against Against Voted Cascades Inc. 05/12/2011 CAS CUSIP Elect Bernard Lemaire Mgmt For For Voted Cascades Inc. 05/12/2011 CAS CUSIP Elect Laurent Lemaire Mgmt For For Voted Cascades Inc. 05/12/2011 CAS CUSIP Elect Alain Lemaire Mgmt For For Voted Cascades Inc. 05/12/2011 CAS CUSIP Elect Martin Pelletier Mgmt For For Voted Cascades Inc. 05/12/2011 CAS CUSIP Elect Paul Bannerman Mgmt For For Voted Cascades Inc. 05/12/2011 CAS CUSIP Elect Louis Garneau Mgmt For For Voted Cascades Inc. 05/12/2011 CAS CUSIP Elect Sylvie Lemaire Mgmt For For Voted Cascades Inc. 05/12/2011 CAS CUSIP Elect Laurent Verreault Mgmt For For Voted Cascades Inc. 05/12/2011 CAS CUSIP Elect Robert Chevrier Mgmt For For Voted Cascades Inc. 05/12/2011 CAS CUSIP Elect David McAusland Mgmt For For Voted Cascades Inc. 05/12/2011 CAS CUSIP Elect James Doak Mgmt For For Voted Cascades Inc. 05/12/2011 CAS CUSIP Elect Georges Kobrynsky Mgmt For For Voted Cascades Inc. 05/12/2011 CAS CUSIP Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Cascades Inc. 05/12/2011 CAS CUSIP Amendments to Articles Mgmt For For Voted Cascades Inc. 05/12/2011 CAS CUSIP Adoption of New By-Laws Mgmt For For Voted Clearwater Paper Corporation 05/09/2011 CLW 18538R103 CUSIP Elect Fredric Corrigan Mgmt For For Voted Clearwater Paper Corporation 05/09/2011 CLW 18538R103 CUSIP Elect William Weyerhaeuser Mgmt For For Voted Clearwater Paper Corporation 05/09/2011 CLW 18538R103 CUSIP Ratification of Auditor Mgmt For For Voted Clearwater Paper Corporation 05/09/2011 CLW 18538R103 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Clearwater Paper Corporation 05/09/2011 CLW 18538R103 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Coleman Cable, Inc. 04/28/2011 CCIX CUSIP Elect Shmuel Levinson Mgmt For For Voted Coleman Cable, Inc. 04/28/2011 CCIX CUSIP Elect Harmon Spolan Mgmt For For Voted Coleman Cable, Inc. 04/28/2011 CCIX CUSIP Amendment to the Long-Term Incentive Plan Mgmt Against Against Voted Coleman Cable, Inc. 04/28/2011 CCIX CUSIP Ratification of Auditor Mgmt For For Voted Complete Production Services, Inc. 05/25/2011 CPX 20453E109 CUSIP Elect Robert Boswell Mgmt For For Voted Complete Production Services, Inc. 05/25/2011 CPX 20453E109 CUSIP Elect Michael McShane Mgmt For For Voted Complete Production Services, Inc. 05/25/2011 CPX 20453E109 CUSIP Elect Marcus Watts Mgmt For For Voted Complete Production Services, Inc. 05/25/2011 CPX 20453E109 CUSIP Ratification of Auditor Mgmt For For Voted Complete Production Services, Inc. 05/25/2011 CPX 20453E109 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Complete Production Services, Inc. 05/25/2011 CPX 20453E109 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Dean Foods Company 05/19/2011 DF CUSIP Elect Stephen Green Mgmt For For Voted Dean Foods Company 05/19/2011 DF CUSIP Elect Joseph Hardin, Jr. Mgmt For For Voted Dean Foods Company 05/19/2011 DF CUSIP Elect John Muse Mgmt For For Voted Dean Foods Company 05/19/2011 DF CUSIP Amendment to the 2007 Stock Incentive Plan Mgmt Against Against Voted Dean Foods Company 05/19/2011 DF CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Dean Foods Company 05/19/2011 DF CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Dean Foods Company 05/19/2011 DF CUSIP Ratification of Auditor Mgmt For For Voted Dean Foods Company 05/19/2011 DF CUSIP Shareholder Proposal Regarding Restricting Tax Gross-Up Payments ShrHoldr Against For Voted Del Monte Foods Company 03/07/2011 DLM 24522P103 CUSIP Acquisition Mgmt For For Voted Del Monte Foods Company 03/07/2011 DLM 24522P103 CUSIP Right to Adjourn Meeting Mgmt For For Voted Del Monte Foods Company 09/23/2010 DLM 24522P103 CUSIP Elect Victor Lund Mgmt For For Voted Del Monte Foods Company 09/23/2010 DLM 24522P103 CUSIP Elect Joe Morgan Mgmt For For Voted Del Monte Foods Company 09/23/2010 DLM 24522P103 CUSIP Elect David Williams Mgmt For For Voted Del Monte Foods Company 09/23/2010 DLM 24522P103 CUSIP Elimination of Supermajority Requirement Mgmt For For Voted Del Monte Foods Company 09/23/2010 DLM 24522P103 CUSIP Ratification of Auditor Mgmt For For Voted Entravision Communications Corporation 05/26/2011 EVC 29382R107 CUSIP Elect Walter Ulloa Mgmt For For Voted Entravision Communications Corporation 05/26/2011 EVC 29382R107 CUSIP Elect Philip Wilkinson Mgmt For For Voted Entravision Communications Corporation 05/26/2011 EVC 29382R107 CUSIP Elect Paul Zevnik Mgmt For For Voted Entravision Communications Corporation 05/26/2011 EVC 29382R107 CUSIP Elect Darryl Thompson Mgmt For For Voted Entravision Communications Corporation 05/26/2011 EVC 29382R107 CUSIP Elect Esteban Torres Mgmt For For Voted Entravision Communications Corporation 05/26/2011 EVC 29382R107 CUSIP Elect Gilbert Vasquez Mgmt For For Voted Entravision Communications Corporation 05/26/2011 EVC 29382R107 CUSIP Ratification of Auditor Mgmt For For Voted Entravision Communications Corporation 05/26/2011 EVC 29382R107 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Entravision Communications Corporation 05/26/2011 EVC 29382R107 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Express, Inc. 06/03/2011 EXPR 30219E103 CUSIP Elect David Dominik Mgmt For For Voted Express, Inc. 06/03/2011 EXPR 30219E103 CUSIP Elect Sam Duncan Mgmt For For Voted Express, Inc. 06/03/2011 EXPR 30219E103 CUSIP Ratification of Auditor Mgmt For For Voted Express, Inc. 06/03/2011 EXPR 30219E103 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Express, Inc. 06/03/2011 EXPR 30219E103 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Garda World Security Corporation 06/10/2011 GW 36485M109 CUSIP Election of Directors (Slate) Mgmt For For Voted Garda World Security Corporation 06/10/2011 GW 36485M109 CUSIP Appointment of Auditor and Authority to Set Fees Mgmt For For Voted General Cable Corporation 05/12/2011 BGC CUSIP Elect Gregory Kenny Mgmt For For Voted General Cable Corporation 05/12/2011 BGC CUSIP Elect Charles McClure, Jr. Mgmt For For Voted General Cable Corporation 05/12/2011 BGC CUSIP Elect Patrick Prevost Mgmt For For Voted General Cable Corporation 05/12/2011 BGC CUSIP Elect Robert Smialek Mgmt For For Voted General Cable Corporation 05/12/2011 BGC CUSIP Elect John Welsh, III Mgmt For For Voted General Cable Corporation 05/12/2011 BGC CUSIP Ratification of Auditor Mgmt For For Voted General Cable Corporation 05/12/2011 BGC CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted General Cable Corporation 05/12/2011 BGC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Global Cash Access Holdings, Inc. 04/28/2011 GCA CUSIP Elect Fred Enlow Mgmt For For Voted Global Cash Access Holdings, Inc. 04/28/2011 GCA CUSIP Elect Patrick Olson Mgmt For For Voted Global Cash Access Holdings, Inc. 04/28/2011 GCA CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Global Cash Access Holdings, Inc. 04/28/2011 GCA CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Global Cash Access Holdings, Inc. 04/28/2011 GCA CUSIP Ratification of Auditor Mgmt For For Voted Graphic Packaging Holding Company 05/19/2011 GPK CUSIP Elect G. Andrea Botta Mgmt For For Voted Graphic Packaging Holding Company 05/19/2011 GPK CUSIP Elect Kevin Burns Mgmt For For Voted Graphic Packaging Holding Company 05/19/2011 GPK CUSIP Elect Kevin Conway Mgmt For For Voted Graphic Packaging Holding Company 05/19/2011 GPK CUSIP Elect Jeffrey Coors Mgmt For For Voted Graphic Packaging Holding Company 05/19/2011 GPK CUSIP Elect David Scheible Mgmt For For Voted Graphic Packaging Holding Company 05/19/2011 GPK CUSIP Amendment to the 2004 Stock and Incentive Compensation Plan Mgmt For For Voted Graphic Packaging Holding Company 05/19/2011 GPK CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Graphic Packaging Holding Company 05/19/2011 GPK CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Graphic Packaging Holding Company 05/19/2011 GPK CUSIP Transaction of Other Business Mgmt Against Against Voted Great Canadian Gaming Corporation 06/16/2011 GC CUSIP Board Size Mgmt For For Voted Great Canadian Gaming Corporation 06/16/2011 GC CUSIP Elect Ross McLeod Mgmt For For Voted Great Canadian Gaming Corporation 06/16/2011 GC CUSIP Elect Rod Baker Mgmt For For Voted Great Canadian Gaming Corporation 06/16/2011 GC CUSIP Elect Earnest Beaudin Mgmt For For Voted Great Canadian Gaming Corporation 06/16/2011 GC CUSIP Elect Richard Buski Mgmt For For Voted Great Canadian Gaming Corporation 06/16/2011 GC CUSIP Elect Larry Campbell Mgmt For For Voted Great Canadian Gaming Corporation 06/16/2011 GC CUSIP Elect Brian Egli Mgmt For For Voted Great Canadian Gaming Corporation 06/16/2011 GC CUSIP Elect Thomas Gaffney Mgmt For For Voted Great Canadian Gaming Corporation 06/16/2011 GC CUSIP Elect Peter Meredith Mgmt For For Voted Great Canadian Gaming Corporation 06/16/2011 GC CUSIP Elect David Prupas Mgmt For For Voted Great Canadian Gaming Corporation 06/16/2011 GC CUSIP Elect Adrian Thomas Mgmt For For Voted Great Canadian Gaming Corporation 06/16/2011 GC CUSIP Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Hertz Global Holdings, Inc. 05/26/2011 HTZ 42805T105 CUSIP Elect Michael Durham Mgmt For For Voted Hertz Global Holdings, Inc. 05/26/2011 HTZ 42805T105 CUSIP Elect Mark Frissora Mgmt For For Voted Hertz Global Holdings, Inc. 05/26/2011 HTZ 42805T105 CUSIP Elect David Wasserman Mgmt For For Voted Hertz Global Holdings, Inc. 05/26/2011 HTZ 42805T105 CUSIP Elect Henry Wolf Mgmt For For Voted Hertz Global Holdings, Inc. 05/26/2011 HTZ 42805T105 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Hertz Global Holdings, Inc. 05/26/2011 HTZ 42805T105 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Hertz Global Holdings, Inc. 05/26/2011 HTZ 42805T105 CUSIP Ratification of Auditor Mgmt For For Voted International Wire Group, Inc. 06/16/2011 ITWG CUSIP Elect Rodney Kent Mgmt Withhold Against Voted International Wire Group, Inc. 06/16/2011 ITWG CUSIP Elect Hugh Steven Wilson Mgmt Withhold Against Voted International Wire Group, Inc. 06/16/2011 ITWG CUSIP Elect Peter Reed Mgmt Withhold Against Voted International Wire Group, Inc. 06/16/2011 ITWG CUSIP Elect Peter Blum Mgmt Withhold Against Voted International Wire Group, Inc. 06/16/2011 ITWG CUSIP Elect David Gilchrist, Jr. Mgmt Withhold Against Voted International Wire Group, Inc. 06/16/2011 ITWG CUSIP Elect Philip Raygorodetsky Mgmt Withhold Against Voted International Wire Group, Inc. 06/16/2011 ITWG CUSIP Ratification of Auditor Mgmt For For Voted Interpublic Group of Companies, Inc. 05/26/2011 IPG CUSIP Elect Reginald Brack Mgmt For For Voted Interpublic Group of Companies, Inc. 05/26/2011 IPG CUSIP Elect Jocelyn Carter-Miller Mgmt For For Voted Interpublic Group of Companies, Inc. 05/26/2011 IPG CUSIP Elect Jill Considine Mgmt For For Voted Interpublic Group of Companies, Inc. 05/26/2011 IPG CUSIP Elect Richard Goldstein Mgmt For For Voted Interpublic Group of Companies, Inc. 05/26/2011 IPG CUSIP Elect Mary Guilfoile Mgmt For For Voted Interpublic Group of Companies, Inc. 05/26/2011 IPG CUSIP Elect H. John Greeniaus Mgmt For For Voted Interpublic Group of Companies, Inc. 05/26/2011 IPG CUSIP Elect William Kerr Mgmt For For Voted Interpublic Group of Companies, Inc. 05/26/2011 IPG CUSIP Elect Michael Roth Mgmt For For Voted Interpublic Group of Companies, Inc. 05/26/2011 IPG CUSIP Elect David Thomas Mgmt For For Voted Interpublic Group of Companies, Inc. 05/26/2011 IPG CUSIP Ratification of Auditor Mgmt For For Voted Interpublic Group of Companies, Inc. 05/26/2011 IPG CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Interpublic Group of Companies, Inc. 05/26/2011 IPG CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Interpublic Group of Companies, Inc. 05/26/2011 IPG CUSIP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted Jones Apparel Group, Inc. 05/19/2011 JNY 48020T101 CUSIP Elect Wesley Card Mgmt For For Voted Jones Apparel Group, Inc. 05/19/2011 JNY 48020T101 CUSIP Elect Sidney Kimmel Mgmt For For Voted Jones Apparel Group, Inc. 05/19/2011 JNY 48020T101 CUSIP Elect Matthew Kamens Mgmt For For Voted Jones Apparel Group, Inc. 05/19/2011 JNY 48020T101 CUSIP Elect Gerald Crotty Mgmt For For Voted Jones Apparel Group, Inc. 05/19/2011 JNY 48020T101 CUSIP Elect Lowell W. Robinson Mgmt For For Voted Jones Apparel Group, Inc. 05/19/2011 JNY 48020T101 CUSIP Elect Donna Zarcone Mgmt For For Voted Jones Apparel Group, Inc. 05/19/2011 JNY 48020T101 CUSIP Elect Robert Mettler Mgmt For For Voted Jones Apparel Group, Inc. 05/19/2011 JNY 48020T101 CUSIP Elect Margaret Georgiadis Mgmt For For Voted Jones Apparel Group, Inc. 05/19/2011 JNY 48020T101 CUSIP Ratification of Auditor Mgmt For For Voted Jones Apparel Group, Inc. 05/19/2011 JNY 48020T101 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Jones Apparel Group, Inc. 05/19/2011 JNY 48020T101 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Elect David Ament Mgmt For For Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Elect Thomas Carella Mgmt For For Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Elect Brian T. Clingen Mgmt For For Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Elect Michael Goldberg Mgmt For For Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Elect Robert Finlayson Mgmt For For Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Elect Peter Formanek Mgmt For For Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Elect James Hallett Mgmt For For Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Elect Peter Kamin Mgmt For For Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Elect Sanjeev Mehra Mgmt For For Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Elect Church Moore Mgmt For For Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Elect Thomas O'Brien Mgmt For For Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Elect Gregory Spivy Mgmt For For Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Elect Jonathan Ward Mgmt For For Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Ratification of Auditor Mgmt For For Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted KAR Auction Services, Inc. 05/12/2011 KAR 48238T109 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted MDC Partners Inc. 06/01/2011 MDCA CUSIP Elect Miles Nadal Mgmt For For Voted MDC Partners Inc. 06/01/2011 MDCA CUSIP Elect Robert Kamerschen Mgmt For For Voted MDC Partners Inc. 06/01/2011 MDCA CUSIP Elect Clare Copeland Mgmt For For Voted MDC Partners Inc. 06/01/2011 MDCA CUSIP Elect Thomas Davidson Mgmt For For Voted MDC Partners Inc. 06/01/2011 MDCA CUSIP Elect Scott Kauffman Mgmt For For Voted MDC Partners Inc. 06/01/2011 MDCA CUSIP Elect Michael Kirby Mgmt For For Voted MDC Partners Inc. 06/01/2011 MDCA CUSIP Elect Stephen Pustil Mgmt For For Voted MDC Partners Inc. 06/01/2011 MDCA CUSIP Appointment of Auditor and Authority to Set Fees Mgmt For For Voted MDC Partners Inc. 06/01/2011 MDCA CUSIP 2011 Stock Incentive Plan Mgmt For For Voted MDC Partners Inc. 06/01/2011 MDCA CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted MDC Partners Inc. 06/01/2011 MDCA CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Elect Lawrence Coben Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Elect Paul Hobby Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Elect Gerald Luterman Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Elect Herbert Tate Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Elect Walter Young Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Ratification of Auditor Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Elect Kirbyjon Caldwell Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Elect David Crane Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Elect StephenCropper Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Elect Kathleen McGinty Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Elect Thomas Weidemeyer Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Amendment to the Long-Term Incentive Plan Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Ratification of Auditor Mgmt For For Voted Omnova Solutions Inc. 03/17/2011 OMN CUSIP Elect Michael Merriman, Jr. Mgmt For For Voted Omnova Solutions Inc. 03/17/2011 OMN CUSIP Elect William Seelbach Mgmt For For Voted Omnova Solutions Inc. 03/17/2011 OMN CUSIP Ratification of Auditor Mgmt For For Voted Omnova Solutions Inc. 03/17/2011 OMN CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Omnova Solutions Inc. 03/17/2011 OMN CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Owens-Illinois, Inc. 05/05/2011 OI CUSIP Elect Peter Hellman Mgmt For For Voted Owens-Illinois, Inc. 05/05/2011 OI CUSIP Elect Anastasia Kelly Mgmt For For Voted Owens-Illinois, Inc. 05/05/2011 OI CUSIP Elect John McMackin, Jr. Mgmt For For Voted Owens-Illinois, Inc. 05/05/2011 OI CUSIP Elect Hugh Roberts Mgmt For For Voted Owens-Illinois, Inc. 05/05/2011 OI CUSIP Ratification of Auditor Mgmt For For Voted Owens-Illinois, Inc. 05/05/2011 OI CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Owens-Illinois, Inc. 05/05/2011 OI CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Prestige Brands Holdings, Inc. 08/03/2010 PBH 74112D101 CUSIP Elect Matthew Mannelly Mgmt For For Voted Prestige Brands Holdings, Inc. 08/03/2010 PBH 74112D101 CUSIP Elect John Byom Mgmt For For Voted Prestige Brands Holdings, Inc. 08/03/2010 PBH 74112D101 CUSIP Elect Gary Costley Mgmt For For Voted Prestige Brands Holdings, Inc. 08/03/2010 PBH 74112D101 CUSIP Elect Charles Hinkaty Mgmt For For Voted Prestige Brands Holdings, Inc. 08/03/2010 PBH 74112D101 CUSIP Elect Patrick Lonergan Mgmt For For Voted Prestige Brands Holdings, Inc. 08/03/2010 PBH 74112D101 CUSIP Ratification of Auditor Mgmt For For Voted Radnet, Inc. 06/16/2011 RDNT CUSIP Elect Howard Berger Mgmt For For Voted Radnet, Inc. 06/16/2011 RDNT CUSIP Elect Marvin Cadwell Mgmt For For Voted Radnet, Inc. 06/16/2011 RDNT CUSIP Elect John Crues III Mgmt For For Voted Radnet, Inc. 06/16/2011 RDNT CUSIP Elect Norman Hames Mgmt For For Voted Radnet, Inc. 06/16/2011 RDNT CUSIP Elect Lawrence Levitt Mgmt For For Voted Radnet, Inc. 06/16/2011 RDNT CUSIP Elect Michael Sherman Mgmt For For Voted Radnet, Inc. 06/16/2011 RDNT CUSIP Elect David Swartz Mgmt For For Voted Radnet, Inc. 06/16/2011 RDNT CUSIP Amendment to the 2006 Equity incentive Plan Mgmt For For Voted Radnet, Inc. 06/16/2011 RDNT CUSIP Ratification of Auditor Mgmt For For Voted Radnet, Inc. 06/16/2011 RDNT CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Radnet, Inc. 06/16/2011 RDNT CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Radnet, Inc. 06/16/2011 RDNT CUSIP Transaction of Other Business Mgmt Against Against Voted Rock-Tenn Company 01/28/2011 RKT CUSIP Elect J. Powell Brown Mgmt For For Voted Rock-Tenn Company 01/28/2011 RKT CUSIP Elect RobertChapman Mgmt For For Voted Rock-Tenn Company 01/28/2011 RKT CUSIP Elect Russell Currey Mgmt For For Voted Rock-Tenn Company 01/28/2011 RKT CUSIP Elect G. Stephen Felker Mgmt For For Voted Rock-Tenn Company 01/28/2011 RKT CUSIP Ratification of Auditor Mgmt For For Voted Rock-Tenn Company 01/28/2011 RKT CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Rock-Tenn Company 01/28/2011 RKT CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year For Voted Rock-Tenn Company 05/27/2011 RKT CUSIP Merger Mgmt For For Voted Rock-Tenn Company 05/27/2011 RKT CUSIP Right to Adjourn Meeting Mgmt For For Voted School Specialty, Inc. 08/17/2010 SCHS CUSIP Elect A. Jacqueline Dout Mgmt For For Voted School Specialty, Inc. 08/17/2010 SCHS CUSIP Elect Terry Lay Mgmt For For Voted School Specialty, Inc. 08/17/2010 SCHS CUSIP Elect Herbert Trucksess, III Mgmt For For Voted School Specialty, Inc. 08/17/2010 SCHS CUSIP Ratification of Auditor Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/07/2011 SMOD G82245104 CUSIP Elect Iain MacKenzie Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/07/2011 SMOD G82245104 CUSIP Elect Ajay Shah Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/07/2011 SMOD G82245104 CUSIP Elect Kimberly Alexy Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/07/2011 SMOD G82245104 CUSIP Elect Dennis McKenna Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/07/2011 SMOD G82245104 CUSIP Elect Harry McKinney Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/07/2011 SMOD G82245104 CUSIP Elect Mukesh Patel Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/07/2011 SMOD G82245104 CUSIP Elect Thomas Weatherford Mgmt For For Voted SMART Modular Technologies (WWH), Inc. 01/07/2011 SMOD G82245104 CUSIP Ratification of Auditor Mgmt For For Voted Viasystems Group, Inc. 05/03/2011 VIAS 92553H803 CUSIP Elect Michael Burger Mgmt For For Voted Viasystems Group, Inc. 05/03/2011 VIAS 92553H803 CUSIP Elect Timothy Conlon Mgmt For For Voted Viasystems Group, Inc. 05/03/2011 VIAS 92553H803 CUSIP Elect Robert Cummings, Jr. Mgmt For For Voted Viasystems Group, Inc. 05/03/2011 VIAS 92553H803 CUSIP Elect Kirby Dyess Mgmt For For Voted Viasystems Group, Inc. 05/03/2011 VIAS 92553H803 CUSIP Elect Peter Frank Mgmt For For Voted Viasystems Group, Inc. 05/03/2011 VIAS 92553H803 CUSIP Elect Jack Furst Mgmt For For Voted Viasystems Group, Inc. 05/03/2011 VIAS 92553H803 CUSIP Elect Edward Herring Mgmt For For Voted Viasystems Group, Inc. 05/03/2011 VIAS 92553H803 CUSIP Elect William McCormick Mgmt For For Voted Viasystems Group, Inc. 05/03/2011 VIAS 92553H803 CUSIP Elect Richard McGinn Mgmt For For Voted Viasystems Group, Inc. 05/03/2011 VIAS 92553H803 CUSIP Elect John Pruellage Mgmt For For Voted Viasystems Group, Inc. 05/03/2011 VIAS 92553H803 CUSIP Elect David Sindelar Mgmt For For Voted Viasystems Group, Inc. 05/03/2011 VIAS 92553H803 CUSIP Elect Christopher Steffen Mgmt For For Voted Viasystems Group, Inc. 05/03/2011 VIAS 92553H803 CUSIP Ratification of Auditor Mgmt For For Voted Viasystems Group, Inc. 05/03/2011 VIAS 92553H803 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Viasystems Group, Inc. 05/03/2011 VIAS 92553H803 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Federated High Yield Trust By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 23, 2011 * Print the name and title of each signing officer under his or her signature.
